ORDER
Defendants-Appellants Ranbaxy Inc., Ranbaxy Pharmaceuticals Inc., and Ranbaxy Laboratories Limited and PlaintiffsAppellees Astellas Pharma Inc. and Boehringer Ingelheim Pharmaceuticals, Inc., having filed a consented Motion for an Order remanding the pending action to the District Court for further action by that court to effectuate a contingent settlement, and this Court having considered the consented Motion and for good cause shown, it is hereby,
ORDERED that the Motion is GRANTED. This case is remanded to the District Court.